Title: To George Washington from Abner Nash, 14 December 1780
From: Nash, Abner
To: Washington, George


                        
                            Sir
                            Newbern December 14. 1780
                        
                        I have just had the honour to receive your Excellencys favour of the 6th ult.—your favour, by Majr General
                            Green I did my self the honour to answer some time ago & expressed how much the Southern States were indebted to
                            you for your attention Shewn to their interests in the appointmt of that Genl to the Command here & have no doubt
                            he will effect every advantage for us that we may enable him to do, at the same Time must observe that the provision hitherto
                            made by the Assembly of this State in particular for the Support of an Army is so inadequate & the Steps taken
                            with regard to the Currency & other matters of the greatest consequence so void of policy, that I fear much
                            distress must yet be induced before we shall become Sufficiently wise for our own interests—the resolutions of Congress
                            for filling up our Continental Batalions I have repeatedly & in the most pressing manner recommended to their
                            attention & have had the mortification as yet to find nothing effectual done I hope your
                            Excellencys Letter to me on this Subject, which I shall have the Honor of Laying
                            before them in a few days, will move Assembly to do some thing suitable to their rank as a Sovereign State, &
                            indeed absolutely necessary to their political Existence; of all their acts respecting the great object
                            of defense I shall not fail to acquaint Yr Excellency as soon as I am afforded an opportunity.
                        Since the affair of Fergusons defeat which did the highest honour to
                            the Militia concerned in it, I hear the noted Col. Tarleton has been defeated by another party of Militia under the Comd
                            of Genl Sumpter—the Board of War writes me that in this action the British lost 90 men killd & 70 taken prisoners
                            & that Tarleton himself was wounded in two places thro the Body & his Thigh broken, I have had the same
                            accts from Gent. in different parts of the Country but having it not from Camp I dare not give it as Fact tho I much believe
                            it—I have not heard a word of the Enemy landed in Virga Since they left that Country—immediately on their departure I sent
                            express to Genl Smallwood, to put him on his Guard—The Enemy have not been intirely free of trouble off Charles town
                            & on the Coast in that quarter during this Summer they have suffered very considerably by our privateers,
                            particularly by open River Boats, these Boats with party of fifty men on Board take almost every thing that comes in their
                            way, Two who went in Company returned here this week after a Cruse of about 20 days in which time
                            they took & Sent in 12 Valuable prizes—besides burning I think they also did another important service they landed
                            in Georgia and took off a Mr Young the richest man & greatest Tory in that Country except the Govr they also
                            brought off a considerable number of his Negroes—this Mr Young is now a prisoner here the action is exclaimed against by
                            some moderate men however as it is exactly in the line of retaliation I shall not fail to encourage it unless I should be
                            overruled—there has been lately a second transportation of Charles Town Citizens to Augustine among these is Mr Middleton
                            the younger, even the Ladies do not escape their vengeance—Mrs Kinloch & Mrs Ben. Huger have
                            written to me of their distresses—for the offence of permitting Mr Pendleton, who escaped from Charles Town, to stay a night
                            in their House, they have been taken from their plantation at Wacamaw & carried prisoners to
                            Chas Town where they are now confined & reduced from a State of the greatest affluence to
                                want & to imbitter the condition of Mrs Huger (the lady of Majr Huger who fell in the seige
                            of Charles Town,) she has lost two of her small children since she was seperated from them, probably for want of care, but
                            what I have mentioned are trifles compared to their daily enormities; I shall on all occasions think my self highly
                            honoured in hearing from your Excellency & shall not fail from time to time giving you such intelligence as I
                            shall think it necessary for our Commander in Chief to know And am with the highest respect & Esteem Sir Your
                            Excellencys most obedt and very Hble Servant
                        
                            A: Nash
                        
                        
                            I beg yr Excellency to forward the inclosed Ltr to Genl Howe. A.N.
                        

                    